DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 10/19/2020 Non-Final Office Action, claims 1, 2, and 8-16 were pending. Claims 1, 2, 8, 9 and 16 were rejected. Claims 10-15 were objected to. 
In Applicant’s 12/29/2020 Reply, claims 1, 2, and 8-16 were canceled. Claims 17-20 were added. 
Claims 17-20 remain pending.
 
Remarks and Amendments
	Claims 2, 8, and 9 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention:

    PNG
    media_image1.png
    194
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    625
    media_image2.png
    Greyscale

	Applicant canceled claims 2, 8, and 9, obviating this rejection which is withdrawn. 
	Claims 1, 2, 8, 9, and 16 were rejected under 35 U.S.C. 103 as being unpatentable over CN101361819A (published 02/11/2009; English translation retrieved from Google Patents); CN103720623A (published 04/08/2015; English translation retrieved from Google Patents); and Borten, P., Fu Hai Shi, Chinese Herbal Medicine: A database of Chinese herbs and formulas 

    PNG
    media_image3.png
    473
    621
    media_image3.png
    Greyscale

Applicant canceled claims 1, 2, 8, 9, and 16, obviating this rejection which is withdrawn. 
Claims 1, 2, 8, 9, and 16 were rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more:

    PNG
    media_image4.png
    421
    622
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    621
    624
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    474
    625
    media_image6.png
    Greyscale

Applicant canceled claims 1, 2, 8, 9, and 16, obviating this rejection which is withdrawn. 
Rejections
35 USC 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
Step 1:  Claims 17-20 recite a composition comprising corydalis tuber, maifanitum, radix aconiti kusnezoffii praeparata, common clubmoss herb, clematis root, safflower, bryozoatum, and oyster shell. This combination constitutes a composition of matter, thus, the claim falls into a statutory category of invention under 35 U.S.C. 101. 
	Step 2A1:  Because 17-20 recite nature-based product limitations (corydalis tuber, maifanitum, radix aconiti kusnezoffii praeparata, common clubmoss herb, clematis root, safflower, bryozoatum, and oyster shell), the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). In this case because there is no natural counterpart combination, the markedly different characteristics analysis is performed by comparing the nature-based product limitations in the claim to their naturally occurring individual counterparts to determine whether there are markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). 
	In this case, each ingredient making up the claimed composition represents an extract of a nature-based product, and the chemical constituency of each extract is determined by its natural source. The specification presents no evidence that the claimed natural ingredients possess markedly different characteristics, such as structure or function as compared to their natural counterparts. Rather, the extraction process merely relocates naturally derived chemicals from within a natural source. Thus, the natural ingredients represent judicial exceptions, i.e., nature-based product exceptions.
	Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 
Claims 17-20 specify the composition is “anti-inflammatory, analgesic and fast-healing external,” however, this intended use is not given patentable weight, as the claims are drawn to compositions that are structurally complete even in the absence of the intended use. In addition, 
Claims 19 and 20 require the composition in a dosage form of a liniment, spray, or ointment. While the spray is recognized as an integration of the claimed judicial exceptions into a practical application, neither liniment nor ointment are recognized as significantly different than a liquefied or partially liquefied mixture of the claimed ingredients and thus do not represent a practical application of the claimed judicial exceptions. Thus, claims 17-20 do not integrate the judicial exceptions into a practical application.
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. In this case, additional elements are represented by the combination of natural products (claims 17-20) and dosage forms (claims 19 and 20). 
Combining medicinal plants and minerals is well understood, routine, and conventional in the practice of traditional Chinese medicine. The rationale of combining medicinal plants and minerals reflects the traditional Chinese medicine which views the body as a whole, and views disease dialectically, while the selection of herbs reflects the principle of quality, tastes, channels of distribution, and laws of drug combination and compatibility. (Wang, et al., Chinese Medicine Modern Practice Annals of Traditional Chinese Medicine, Vol. 1, Chapter 4, “The Rationale of Combination Drug Formulas in Traditional Chinese Medicine,” pp. 43-51 (2005) at p. 45). Combination formulas have become the main treatment modality in traditional medicine in China. (p. 44). Combinations are chosen according to the principles of fangjixue, where the final combination is modified by adding or deleting individual ingredients that have been selected based on their previously identified qualities based on the symptoms presented by the patient. (Farquhar, J., Knowing Practice, Chapter 3, “The Clinical Encounter Observed,” pp. 41-59 (1994) at p. 57).
Additionally, the claimed ingredients themselves are well understood, routine, and conventional in topical skin compositions. CN101361819A teaches an external composition (liniment) for easing joints and relieving pain comprising corydalis tuber (30-60 parts, preferably 40-50), safflower (10-30 parts, preferably 15-25), oyster shell (20-50 parts, preferably 30-40), radix aconite kusnezoffii preparata (20-40 parts, preferably 25-35), common clubmoss herb (20-40 parts, preferably 25-35), and clematis root (20-40 parts, preferably 25-35). (Abstract; claims 1-4). CN103720623A teaches maifanitum as a key ingredient in an external skin-strengthening 海浮石 or Bryozoatum) indicates its use as an abrasive in softening skin and as a powder as an exfoliate (6-15 parts). 
Formulating medicinal compositions into topical dosage forms is a well understood, routine, and conventional practice in medicine, as medicines must be properly formulated for administration to patients. Topical dosage forms, in particular, control the extent of absorption of the medicine depending on the form and its additives. Liniments, ointments, and sprays represent conventional topical dosage forms whose main goal is to target the medicinal effect to the surface of the skin or to within the skin.
As such, the claimed ingredients for topical use cannot be considered inventive and their combination does not transform claims 17-20 into patent eligible subject matter. 

Conclusion
Claims 17-20 are pending.
Claims 17-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655